DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/16/2019 has been entered. Claims 12 and 13 are cancelled. Claims 18-21 are newly added. Claims 1-11 and 14-21 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/KR2018/000599 filed on 01/12/2018 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0008987 filed on 01/19/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
Four information disclosure statements (IDS) filed on 07/29/2019, 11/06/2019, 02/13/2020, and 09/02/2020 have been considered.

Claim Objections
Claims 1, 2, 4-11, and 14-21 are objected to because of the following informalities: In claims 1 and 11, change the incorrect recitation “the gel” (line 2) to “the agar gel” to comply with the preceding “an agar gel”. In claim 2, change the incorrect recitation “regulating amounts of the moisture evaporation on the upper surface of the fiber layer” (lines 2 to 3) to “evaporation of moisture from the fiber layer” because the gramma is not correct and there is no surface for the fiber layer after fixing inside the agar gel. In claims 4-10, change the incorrect recitation “, characterized in that the” (line 1 of claim 4; lines 1 to 2 of claims 5-8; line 2 of claims 9 and 10) to “, wherein the”; also in claims 5-10, delete the excessive recitation “for treating skin diseases” (line 1) to be consistent with preceding claims 2-4. In claim 14, change the incorrect recitation “the solution” (4 places in lines 2 to 3) to “the agar solution” because agar is placed in NaCl solution in the preceding clause; and delete the incorrect and excessive recitation “to be united with agar”. In claim 15, change the incorrect recitation “, characterized in that it further” (line 2) to “, wherein the method further”; and change the incorrect recitation “the solution” (line 3) to “the agar solution” to comply with preceding claim 14. In claims 16-21, change the incorrect recitation “, characterized in that the” (line 2 of claims 16, 17, 20, and 21; lines 1 to 2 of claims 18 and 19) to “, wherein the”; also in claims 18 and 19, delete the excessive recitation “for treating skin diseases” (line 1) to be consistent with preceding claims 2-4. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 4-10. 18, and 19 depend from claim 1.
Claims 1 and 3 recite the limitation "the skin diseases" (line 1 of claim 1) or “the clothes” (line 2 of claim 3).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the above recitations to “a skin disease” and “patient’s clothes”, respectively. 
Claim 3 recites the limitation “the pad on the upper surface of the porous membrane”, in which the orientation “upper surface” may become “lower surface” after turning around, and thus is confusing. Also, the location of porous membrane in the pad is not clear. Applicant is advised to delete the recitation “the pad on the upper surface of” (line 2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US2013/0116516, May 9, 2013, hereinafter referred to as Choi ‘516).
With regard to structural limitations “a pad comprising an agar gel and a fiber (or natural or synthetic fiber) layer fixed to the inside of the agar gel (or further comprises an organic acid or phospholipids, wherein the phospholipid is lecithin)” (claims 1, 4, 6-8, and 11), “further comprises a porous membrane for regulating evaporation of moisture from the fiber layer and a net structure for preventing contact between patient's clothes and the porous membrane” (claims 2 and 3):
Choi ‘516 disclosed an external patch is closely contacted to a diseased area to absorb blood proteins exuded from blood vessel. 1) A dressing that is a porous structure for supplying oxygen to the skin; 2) A matrix with a micro-mesh structure capable of containing water, such as agar; 3) A resin having a strong polarity, carbohydrate complex having a polar group, such as DEAE-cellulose, or a polarity resin such as hydroxylapatite; 4) Cotton gauze or polyester fiber attached on a gel in order to prevent a gel of agar component from being easily broken on a folded part or curved surface of the body; and 5) An adhesive tape. Fig. 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(page 16/22, [0033]). The patch was a 2.5% agar gel containing 10% (w/v) DEAE-cellulose, which was prepared to be 10 mg/ml pig lung extracted phospholipid, 1.5 mM CaC12 , and 5 mM citrate/citric acid (pH 5.8) in water of the gel. A double patch was prepared by arranging 2.5% (w/v) agar gel (~2 mm) containing 10% (w/v) CM-cellulose on 2.5% (w/v) agar gel (~2 mm) containing 10% (w/v) DEAE-cellulose (Fig. 2). More preferably, the patch further includes disaturated phospholipids, organic acids and divalent cations. The disaturated phospholipids are derived from an animal lung, including DPPC (= dipalmitoyl phosphatidylcholine) and DPPI (= dipalmitoyl phosphatidylinositol) (page 17/22, [0040 and 0044]; page 15/22, [0021]).
Thus, these teachings of Choi ‘516 anticipate Applicant’s claims 1-4, 6-11, 18, and 19. The patch of Choi ‘516 meets all structural limitation of claimed pad and would carry the same properties or would achieve the same intended results, including “for treating a skin disease (or a disease showing vascular exudation of plasma proteins; or a disease selected from the group consisting of atopic dermatitis, eczema, psoriasis, contact dermatitis, and skin pruritus)”, “for regulating evaporation of moisture”, and “for applying after mosquito bite”, required by claims 1, 2, 9-11, 18, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2013/0116516, May 9, 2013, hereinafter referred to as Choi ‘516) in view of Woeller et al. (US2011/0076321, March 31, 2011, hereinafter referred to as Woeller ‘2013). Claims 1-4, 6-11, 18, and 19 are rejected here because they have been rejected by the primary reference under 102 above.
Choi ‘516 disclosed Fig. 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
: an external patch is closely contacted to a diseased area to absorb blood proteins exuded from blood vessel. 1) A dressing that is a porous structure for supplying oxygen to the skin; 2) A matrix with a micro-mesh structure capable of containing water, such as agar; 3) A resin having a strong polarity, carbohydrate complex having a polar group, such as DEAE-cellulose, or a polarity resin such as hydroxylapatite; 4) Cotton gauze or polyester fiber attached on a gel in order to prevent a gel of agar component from being easily broken on a folded part or curved surface of the body; and 5) An adhesive tape (page 16/22, [0033]). The patch was a 2.5% agar gel containing 10% (w/v) DEAE-cellulose, which was prepared to be 10 mg/ml pig lung extracted phospholipid, 1.5 mM CaC12 , and 5 mM citrate/citric acid (pH 5.8) in water of the gel. A double patch was prepared by arranging 2.5% (w/v) agar gel (~2 mm) containing 10% (w/v) CM-cellulose on 2.5% (w/v) agar gel (~2 mm) containing 10% (w/v) DEAE-cellulose (Fig. 2). More preferably, the patch further includes disaturated phospholipids, organic acids and divalent cations. The disaturated phospholipids are derived from an animal lung, including DPPC (= dipalmitoyl phosphatidylcholine) and DPPI (= dipalmitoyl phosphatidylinositol) (page 17/22, [0040 and 0044]; page 15/22, [0021]). The resins to be fixed in the gel, such as agar, were immersed in distilled water overnight to sufficiently swell and washed in the order of 0.1M NaOH-0.1M HCl-0.1M NaOH or 0.1M HCl-0.1M NaOH-0.1M HCl, followed by repeatedly washed with distilled water, and then autoclaved. After the agar gel (2.5% mass/volume ratio) was heated to prepare a liquid phase, the temperature was maintained to 60° C. The agar gel and the resin was homogenously mixed at 60° C, poured to a mold, and then cooled to have a gel thickness of 1.5 mm to 2 mm. One-layered cotton gauze (80 to 120 mesh) was applied to the surface of gel to compensate the strength of gel in the state of a liquid gel (pages 18/22 to 19/22, [0057 and 0058]).
Choi ‘516 did not explicitly disclose the limitation “propionic acid, acetic acid, or salt thereof”, “placing agar in NaCl solution”, “placing a fiber on the surface of the agar solution before the agar solution is hardened and then curing the agar solution”, and “the fiber is paper”, required by claims 4, 5, 8, 14, and 16.
Woeller ‘2013 disclosed a self-adhesive polymer matrix which comprises (a) at least one polymer which forms a gel in water, (b) water, (c) a sea algae extract, and (d) at least one alcohol which is a monohydric or polyhydric alcohol. In one aspect, component (a) may comprise at least one polyacrylic acid polymer, component (c) may comprise agar-agar and/or carrageenan, preferably agar-agar, and component (d) may comprise glycerin. The matrix is particularly suitable for using active substances for assisting skin functions in the case of dry skin, such as vitamin C, biotin, propionic acid, glycerin, and mineral salts such as NaCl. The antioxidants are advantageously selected from vitamin C and derivatives, e.g., ascorbyl palmitate, Mg-ascorbyl phosphate, ascorbyl acetate, tocopherols and derivatives, e.g. vitamin E acetate (pages 3/17 to 4/17, [0034 and 0043]; pages 13/17 to 14/17, [0191 and 0196]). Hot-melt adhesives are converted to a liquid form by heating and are applied thus as a melt to the respective patch backing. Preference is given to backing materials, for example, wovens, knits, lays, nonwovens, laminates, nets, films, foams and papers (page 2/17, [0016]; page 14/17, [0200]). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the step of cooling agar gel matrix before applying cotton gauze onto the surface of the agar gel matrix as taught by Choi ‘516 with applying backing, preferably wovens, nonwovens, or papers, to hot-melt form of agar matrix in view of Woeller ‘2013. One would have been motivated to do so because (a) Choi ‘516 teaches that the agar gel  was heated to prepare a liquid phase and the temperature was maintained to 60° C. One-layered cotton gauze (80 to 120 mesh) was applied to the surface of gel to compensate the strength of gel in the state of a liquid gel, and (b) Woeller ‘2013 teaches that hot-melt adhesives are converted to a liquid form by heating and are applied thus as a melt to the respective patch backing, preferably wovens, nonwovens, or papers, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the step of cooling agar gel matrix before applying cotton gauze onto the surface of the agar gel matrix as taught by Choi ‘516 with applying backing, preferably wovens, nonwovens, or papers, to hot-melt form of agar matrix in view of Woeller ‘2013, one would achieve Applicant’s claims 1-11 and 14-21. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The method of Choi ‘516 in view of Woeller ‘2013 meets all structural limitation of claimed method and would achieve the same intended results, including “for treating a skin disease (or a disease showing vascular exudation of plasma proteins; or a disease selected from the group consisting of atopic dermatitis, eczema, psoriasis, contact dermatitis, and skin pruritus)”, required by claims 14, 17, 20, & 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6-11, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-7 of U.S. Patent No. 9,662,247 (Choi, May 30, 2017, also listed in IDS filed on 11/06/2019, corresponding to US2013/0116516 under 102 above). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘247 claims “A method of treating skin diseases involving an exudation of blood proteins… the patch comprises: a) a polymer matrix with a mesh structure capable of absorbing the blood proteins; and b) a plurality of polar resins… opposite side of the patch has a negative charge (or wherein the patch further includes desaturated phospholipids, organic acids, and divalent cations; or wherein the patch further includes triacylglycerol, ceramide, ceramide derivatives, complex lipids extracted from animals, or synthetic lipids)” (claims 1, 6, and 7), “wherein the polymer matrix with the mesh structure is a micro-mesh structure of a complex carbohydrate selected from the group consisting of agar and agarose or a micro-mesh structure produced by using polyacrylamide, latex, polystyrene, polyvinyl chloride, silicone polyurethane, or cellulose fiber” (claim 2), and “wherein the skin disease includes an atopic dermatitis, eczema, psoriasis, a contact dermatitis, erythema… the stratum corneum” (claim 5), reading on claims 1, 4, 6-11, 18, and 19 of this Application. Thus, claims 1, 4, 6-11, 18, and 19 of this Application encompass or overlap with claims 1, 2, and 5-7 of Pat ‘247.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623